Citation Nr: 0833947	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  04-38 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial rating for degenerative disc 
disease with posterior disc extrusions centrally with 
compression thecal sac and right S1 transecting nerve root at 
L5/S1 (formerly lumbar paraspinal spasms), currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
October 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board denied the veteran's appeal in July 2006.  
The veteran appealed the July 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2007 Order, the Court granted a Joint Motion 
for Remand filed by the parties and vacated the July 2006 
Board decision.  The case was thereafter returned to the 
Board.

In April 2005, the veteran presented personal testimony 
during a personal hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in November 2002.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Therefore, as notice has not been provided 
to the veteran regarding these elements, the Board finds 
appropriate action should be taken to ensure adequate VCAA 
notice as to all elements of the claim is provided.

In May 2003, when the veteran was initially awarded service 
connection for lumbar paraspinal spasms, a 20 percent rating 
was assigned under Diagnostic Code 5295 (lumbosacral strain).  
In a rating decision in September 2004, the RO referred the 
January 2003 VA fee-basis physical examination that noted 
findings consistent with intermittent symptomatic lumbar 
paraspinal spasm activity without neurovascular association, 
compromise, or radiculopathy symptoms.  The RO also noted a 
September 2003 MRI (magnetic resonance imaging) study of the 
lumbar spine that showed degenerative disc disease with 
moderate posterior disc extrusions centrally, with right 
compression the thecal sac and right S1 transecting nerve 
root at L5-S1.  The RO then applied the rating criteria for 
disc disease, and concluded that a higher rating was not 
merited.  The veteran contends he is entitled to a higher 
initial disability rating because his back disability results 
in frequent severe attacks and because he believes his back 
disability was not evaluated under the proper Diagnostic 
Code.

An October 2003 treatment record of G.W N., M.D. indicates 
that he believed the veteran should be currently rated under 
Diagnostic Code 5293, intervertebral disc syndrome and that 
veteran's current status warranted a 60 percent disability 
evaluation.  Dr. N.'s examination report noted that the 
veteran had persistent sciatic pain with positive straight 
leg raising, some muscular spasm and slight decrease in 
strength in the right gastroc.  MRI (magnetic resonance 
imaging) testing showed a herniated disc at L5-S1.  The 
physician further noted the veteran had significant 
restrictions in his activity level, but he did not provide a 
range of motion assessment to support his opinion that there 
was "significant restriction" caused by the lumbar spine 
disability.  Nor did the physician describe any 
incapacitating episodes requiring the veteran to have periods 
of bed rest (see Diagnostic Codes 5293 (pre-September 2003 
and 5243 (effective September 2003).

It appears from the October 2003 report from Dr. N. that the 
veteran's service-connected disorder has worsened.  However, 
the October 2003 report does not contain enough information 
to properly evaluate the veteran under the proper Diagnostic 
Codes.  The Board notes that the veteran has not received a 
VA examination for compensation purposes since January 2003.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2007) and 38 C.F.R. § 3.159 (2007) are 
fully complied with and satisfied.

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
that treated the veteran for degenerative 
disc disease.  After the veteran has 
signed the appropriate releases, those 
records not already of record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be scheduled for a 
VA orthopedic examination for the purpose 
of evaluating the severity of the 
service-connected degenerative disc 
disease.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the examiner's 
report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

The examiner should identify and describe 
in detail all residuals attributable to 
degenerative disc disease.  The physician 
should conduct range of motion testing of 
the lumbar spine.  It should be indicated 
whether any limitation of motion 
approximates either favorable or 
unfavorable ankylosis of the 
thoracolumbar spine.  Any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner is to indicate 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
during flare- ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner is asked to report the 
number and duration of incapacitating 
episodes that required bed rest 
prescribed by a physician and treatment 
by a physician the veteran has 
experienced due to intervertebral disc 
syndrome over the previous 12 months.

The examiner should also address the 
extent to which the veteran's 
degenerative disc disease interferes with 
his employment.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
When the above development has been 
completed, the AMC/RO should readjudicate 
the issues on appeal based on a de novo 
review of all pertinent evidence.  Full 
consideration should be given to the 
provisions of 38 C.F.R. § 3.321(b) 
(regarding extraschedular evaluations) 
and Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (concerning staged 
ratings).  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




